Citation Nr: 0712480	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  97-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial separate compensable evaluation for 
shrapnel wound scar, right (minor) biceps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Oakland, California, Department of Veterans Affairs (VA) 
regional office (RO) in February 1997 which, in pertinent 
part, granted service connection for a shrapnel wound, right 
biceps, with retained metal fragment, and a 10 percent 
initial evaluation was assigned for that disability; that 
initial evaluation was increased to 20 percent by a rating 
decision issued in June 2002.  The Board reviewed this matter 
in March 2006, at which time, the Board denied an increased 
initial evaluation in excess of 20 percent for shrapnel wound 
to the right (minor) biceps, with retained metal fragment.  
In addition, the Board remanded the issue of a separate 
compensable evaluation for shrapnel wound scar, right (minor) 
biceps for further evidentiary development.  Specifically, 
the Board remanded the claim for a VA examination to 
determine whether or not the veteran has any disability, such 
as pain, due to the shrapnel wound scar, separate from 
consideration of the symptoms of the injury to Muscle Group 
(MG) V and the symptoms of the retained shrapnel fragment.  A 
review of the claims file indicates that the Appeals 
Management Center (AMC) did not accomplish any of the 
directed development.  Consequently, the Board not may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In January 2007, the veteran submitted a fully executed 
Appointment of Veterans Service Organization as Claimant's 
Representative, (VA Form 21-22), naming the Disabled American 
Veterans as his accredited representative.  The Board notes 
that the veteran's representative from Disabled American 
Veterans submitted the Appellant's Post-Remand Brief in 
support of his claim in April 2007.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The RO has not complied with the Board's March 2006 remand 
directives.  In its March 2006 remand instructions, the Board 
directed that the veteran was to be afforded a VA examination 
for compensation purposes which addressed the nature and 
severity of his shrapnel wound scar, right biceps.  In 
addition, the Board directed the RO to obtain the veteran's 
VA clinical records from August 2005 to the present.  
Further, the veteran was to be given the opportunity to 
submit or identify any evidence relevant to disability due to 
shrapnel wound scar, right (minor) biceps, including 
alternative evidence such as photographs, or any VA or 
private records reflecting treatment or evaluation of that 
scar.  The veteran's claims file does not reflect that the RO 
accomplished any of the directed development.   

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
these claims are not ready for appellate review and must be 
remanded for further development.  This action must be taken 
before the Board may continue with appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be offered the 
opportunity to submit or identify any 
evidence relevant to disability due to 
the shrapnel wound scar, right (minor) 
biceps, including alternative evidence 
such as photographs, or any VA or private 
records reflecting treatment or 
evaluation of that scar.

2.  The veteran's VA clinical records 
from August 2005 to the present should be 
obtained.

3.  The veteran should be afforded VA 
examination of the shrapnel wound scar, 
right biceps, to include description of 
the width and length of the scar in 
inches or centimeters.  The examiner 
should note whether there is pain or 
tenderness of the scar, as contrasted to 
the pain and tenderness of MG V, for 
which the veteran is already compensated 
under 38 C.F.R. § 4.73, DC 5305. The 
examiner should state whether the scar 
ulcerates or is unstable, or limits 
motion of the right arm or shoulder, and 
he/she should describe whether the 
surface contour of the scar is elevated 
or depressed on palpation, whether it is 
adherent to underlying tissue, whether 
there is underlying soft tissue missing 
in an area exceeding six square inches, 
whether the skin is indurated and 
inflexible in an area exceeding six 
square inches, whether there is hypo or 
hyperpigmentation, and if so, the area of 
pigmentation in square inches or 
centimeters should be reported, whether 
the skin texture is abnormal, and whether 
there is visual or palpable tissue loss.

4.  After all above actions and 
development have been conducted, the 
AMC/RO should review and adjudicate the 
claim for a separate, compensable 
evaluation for a right arm scar.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be issued.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

